PROSPECTUS SUPPLEMENT EXHIBIT 99.1 (To Prospectus March 11, 2009) REGISTRATION NO.333-96061 1,000,000,000 Depositary Receipts Internet Architecture HOLDRS (SM) Trust This prospectus supplement supplements information contained in the prospectus dated March 11, 2009 relating to the sale of up to 1,000,000,000 depositary receipts by the Internet Architecture HOLDRSTrust. The share amounts specified in the table in the “Highlights of Internet Architecture HOLDRS” section of the base prospectus shall be replaced with the following: Name of Company1 Ticker Share Amounts Primary Trading Market 3Com Corporation COMS 3.0000 NASDAQ Adaptec, Inc. ADPT 1.0000 NASDAQ Apple Inc. AAPL 4.0000 NASDAQ Brocade Communications Systems, Inc. BRCD 0.4417 NASDAQ Ciena Corporation CIEN 0.2857 NASDAQ Cisco Systems, Inc. CSCO 26.0000 NASDAQ Dell Inc. DELL 19.0000 NASDAQ EMC Corporation EMC 16.0000 NYSE Extreme Networks, Inc. EXTR 2.0000 NASDAQ Hewlett-Packard Company HPQ 22.2225 NYSE International Business Machines Corporation IBM 13.0000 NYSE Juniper Networks, Inc. JNPR 2.0000 NASDAQ NetApp, Inc. NTAP 2.0000 NASDAQ Sycamore Networks, Inc. SCMR 2.0000 NASDAQ Symantec Corporation SYMC 1.0039 NASDAQ Unisys Corporation UIS 2.0000 NYSE The share amounts listed in the table above reflect all previous stock splits, dividends and business combination transactions. The date of this prospectus supplement is February 2, 2010 1On January 27, 2010, the merger of Sun Microsystems Inc. and Oracle Corporation became effective.As a result, Sun Microsystems Inc. will no longer be an underlying constituent of the Internet Architecture HOLDRS Trust.In connection with the merger, Sun Microsystems Inc. shareholders will receive $9.50 in cash for each share of Sun Microsystems
